TEE    ATTO-YCGENERAL
                    OF TEXAS


                          May 24, ,1955

Honorable Frank R. Ii@. Jr.       ,'OplnlonNo. S-157,
County Attorney.    - -,          Re: 'Several quest~lons
Starr C.ountg                          concerning author-
Rio Grande City, Texao                 ity of Cotnmlsalon-
                                       era' Court to'hlre
                                       Road ComMsaioner.
Dear Mr. Nyer
         You have requested an opinion on the following
queetlona:                                              ,*
         "1. Is It lawful for the Commlasloners' Court
         to employ only one Road CommFsaloner for the
         whole County, and define his Dlatrlct a6 'all
         of the County'?
         "2. May a County Commissioner lawfully hold;,
         at the Bame time, the offices of Countg Corn-.
         mlesloner and Road Commlsaloner?
         "3. Hay a County have both a Road Commissioner;.
         when hle District encompaaaes all of the County,
         and a County Road Superintendent?

         "4. #ay the Auditor lawfully, approve.compen-
         aatlon of such a Road Commissioner?
         "5. If such a 'County-wide' Road Commlssloner's
         District, la not lawful, may the said Road Com-
         tilaeloner'b&paid his compensation for acting
         as Road Commisaloner for his Precinct, since hie
         Precinct wae Included In the 'Road Commiasloners
         District Number One'?
         "6. What le the salary of a Road C~tnmlseloner?"
          The employment of road cornmlsslonerti
                                               Is governed
 by the provisions of Articles 6737-6742,.Vernon'a Civil
 Statutes. Canales v. Laughlin, 147 Tex. 169, 214 S,Y. 451,
 455 (1948). The statutes confer the powers to b,ulldand
 maintain the county roads upon the commleeloners' court ae
'a unit and the eommisaloners' co,urtIn discharging Its
 duties muat consider the needs of the county aa.a whole.
                                                              --   ..




'hXnItWd~.LX
          ?rIWiKrh.kye,3r.   ?age #2.       S-157



Canales v. Laughlin, aupra; Stovall v. Shivers, 129 Tex.
5b 103 S.W.2d 363 366 (1937) Road commlaslonere as
pro:lded for under Articles 6737-6742 are limited to'a
compensation of only two doll&i p&r day. Canalea e.
Lauahlin, aupra, Whenever a power is vested 'In the com-
mlssloners' court, the authority must be exercised by the
court as a unit and not by Individual commlssloners.
Canalea v. Laughlin, ,supra;Stovall v. Shlvera, ,supr$j~.
Rawan v. Rlckett, 237 S.W.2d 734 (Tex.Clv.App. 1951).
In Gusrra v. Rodriguez, 239 S.W.2d 915 (Tex.Clv~App,l951)
the court held that the control of county roads was limited
to the follonlng methods:
         "Article 2351, Vernon's Ann.Clv. Stata.,
         places general control over all county roads
         in the CornmIssioners'Court, but varlo,ussta-
         tutes have provided special methods by which
         the court may perform or delegate there func-
         tions. Canales v. Laughlin, 147 Tex, 169, 214
S.W.2d 451, 457. (1) It may let the wQrk on con-
         tract to Independent contractors. Art. 6753,
         Vernon's Ann. Clv. Stats. (2) It may appoint
         an overaeer for each road precinct and deslg-
         nate all hands liable to work on public roada.
         Arts. 6718-6736, 6739, 6755* (3) It may em-
         ploy not more than fo'urroad commlssloners.
         Arta. 6737-6742. (4) It may appoint a road
         superintendent for the county or one for each
         precinct. Arts. 6743-6761. (5) Provided the
         county has forty thousand Inhabitants, the rnem-
         bers of the Commlssloners' Co,urtshall be ex-
         officio road commissioners of their respective
         precincts. Art. 6762. (6) It may employ a
         Co,untyRoad Engineer with broad stat,utory
         power8 in the event the county by an election
         determines to,adopt the Optional County Road
         Law of 1947. Art. 6716-1."
         In view of the foregoing your queatlons are ans-
wered as follows:
         1. It his lawful for the commissioners' court
to employ only one Road Commlssloner for the whole co,unty
and define his District as all of the county. Canales v.
Laughlin, aupra; Guerra v. Rodriguez, supra.
         2. A county commlssloner cannot lawfully hold,
at the same time, the offlcea of county commlmiloner and
road commia~loner. Article 6742, making members of the
Honorable Frank R. Rye, Jr.   Page ,,#3.      s-157     I,




commlasioners' coortex-officio road,coinmle.slonersof
their respective precincts, doea,.notapply to Starr ,.
County since it does not have a,population o.f40,.009
Inhabitants. Cuerra v. Rodrlg,uez,s'upra.,

         3.  The county may have both a Road Corn&-
eloner and a Co.untyRoad Superintendent. Guerra v.
Rodrlg,uez,aupra.
         4.    The County Auditor may not approve corn-,
peneatlon of   a person holding both offices of county
commlseloner   and road commissioner In countles',havlng~
a population   of less than 40,000 Inhabitants.

         5: Since Starr Co,unty,hasa popuIation.of.
lees than 40,000 the county cotnmlsaionersdo not act
aa road commlesloners.
         6.   Salary of Road Cotntnlssloner,
                                           under ArtI-~ "~~
cles 67X9-6742, is two dollars per day. Canales v.
Laughlin, supra.
                                             .

                          SUMMARY                     :'~


         The control of county roads by commissioners
court la limited to the following methods: It may let
the work on contract to Independent contractors; It may
appoint an overseer for each road precinct and designate
all hands liable to work on public roads; it may employ
not more than fo,urroad commissioners; It may appoint
a road superintendent for the co~untyor one for each
precinct; provided the county has forty thousand lnhabl-
tants, the members of the Commissioners Court shall be
.   .




        Honorable Frank R. Nye, Jr.   Page #4.           s-157




        ex-officio road commissioners of their respective pre-
        cinctaj and it may employ a County Road Engineer with
        broad statutory powers In the event the county by an
        election determines to adopt the Optional County Road
        Law ot 1947. Guerra v. Rodriguee, 239 5-W. 26 915
        (Tex.Clv.App.1~51),

                                          Yours very truly,
        APPROVED:                         JORN BEN SREPPERD
                                          Attorney General of Texan
        J. C. Davis, Jr.
        County Affairs Dlvlalon
        .L. P. Lollar
        Reviewer                                 Aaelatant
        J. A. Amls, Jr.
        Reviewer
        Robert S. Trottl
        First Asalstant
        John Ben Shepperd
        Attorney General



        JRrzt